FILEE;

UNITEI) sTATEs DISTR!CT CoURT AUG 1 4 20'.;3

FoR THE DISTRICT oF CoLuMBIA C,e,k_ U_S D|.Sv_¢_ct a gary 

C¢Jurts for the Distrlctot Cv ~ ,»@.q»

ZACHARY JOHNSON, )
Plaintiff, §
v. § Civil Action No. l2-90l
ERIC HIMPTON HOLDER, JR., et al., §
Defendants. §
MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiff" s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial inforrnation. Accordingly, the Court will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

Z»/~